Citation Nr: 1411942	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  08-18 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at Blake Medical Center from August 27, 2007 to August 28, 2007.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2000 to February 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 determination by the Bay Pines, Florida Department of Veterans Affairs Medical Center (VAMC).  In March 2009, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record.  

This matter was previously before the Board in March 2010, at which point it was remanded for further development.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  

The appeal is REMANDED to the VAMC via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before the Veteran's claim on appeal is decided.

In its March 2010 remand, the Board instructed that the Veteran's consolidated health records be reviewed by a VA physician and an opinion be provided as to when his condition was considered stable, to the extent that he would have been able to be transferred to a VA facility.  A complete rationale was requested in conjunction with the opinion, with consideration of the evidence of record, including the Veteran's March 2009 Board hearing testimony.  

Upon review of the record, while it appears the requested file review was conducted and an opinion was obtained in May 2010, and such is discussed in a May 2010 Supplemental Statement of the Case, the actual report is not currently associated with the Veteran's paper claims file or his "Virtual VA" file.  Considering the SSOC was stamped by the Chief Medical Officer, perhaps the VAMC intended that it serve as the opinion, but, if that is the case, it is inadequate as it does not address the Veteran's testimony, as requested.

As this matter was remanded by the Board for a file review and opinion by a VA physician, the complete report of the May 2010 file review and opinion must be associated with the claims file before a decision can be rendered in this case.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1. The VAMC or AMC should obtain the report of the above referenced May 2010 VA file review and opinion, and associate it with the claims file.  If what is shown in the 2010 SSOC is the complete report, then it is inadequate, and it should be returned to the Chief Medical Officer for an addendum addressing the Veteran's testimony in 2009.

2. Following such action, the VAMC or AMC should provide a supplemental statement of the case, and return the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


